ACCEPTED
                                                                                                     01-15-00060-CV
                                                                                           FIRST COURT OF APPEALS
                                                                                                   HOUSTON, TEXAS
                                                                                                3/16/2015 3:50:24 PM
                                                                                                 CHRISTOPHER PRINE
                                                                                                              CLERK

                                     Daryl Barnes

                                                                            FILED IN -
March 16th ,2015                                                   1st COURT OF--APPEALS
                                                                                             - ----
                                                                       HOUSTON,            -
                                                                                        --- TEXAS
                                                                              - - ----ID K ------
                                                                   3/16/2015
                                                                           - 3:50:24
                                                                            -                  -- PM
                                                                       ---- VO ------
                                                                   CHRISTOPHER         --       A. PRINE
                                                                                ----
ECF                                                                       ----Clerk
                             Re:   Daryl Barnes et.al.,
                                        V
           Kevin Fulton and National Housing Development Corporation
                                                                 FILED IN
                          Civil Action No. 01-15-00060     1st COURT OF APPEALS
                                                                      HOUSTON, TEXAS
                                                                   3/16/2015 3:50:24 PM
                                                                   CHRISTOPHER A. PRINE
                                                                           Clerk
I am counsel pro se in the afore mentioned cause of action styled and captioned.
Appellants Daryl Barnes and Demeatrice Goff hereby moves the Court, pursuant to
Rule 10.5 (b) of the T.R.A.P., Texas Rules of Appellate Procedure, for an
extension of time of thirty days in which to file their Brief. The Brief currently is
due , March 19th, 2015.
This is the appellant’s first request for an extension of time. If the Court grants this
request, the Brief will be due on Wednesday, April 19th 2015.
The Record in this case is very long.. The transcripts have not been filed because
of non payment. the petitioners are pro se and unable to pay for the transcripts and
need time to gather the funds.

There are numerous exhibits, indeed the record on appeals itself is an exhibit.
Appellate counsel wish to ensure the Court is as fully briefed as possible
Acquisition of the Record in this case has necessitated more time than counsel
anticipated.
The Petitioners has not established their status as being indigent we only found out
thru the rejection of a legal document we attempted to file on March 14th 2015.
Although we did receive a request from the honorable court that we establish
indigence, petitioners thought that by forwarding the Affidavit Of Indigence
already filed and established in the 129th district court Harris County, TX
After speaking with the clerk of court we now understand what we must do to
remedy the situation..
The Appellants also would like the court to make rulings on a motion that the
petitioners attempted to file on March 14th 2015, which cannot be filed until status
of indigency has been established.
The petitioners are cognizant that the Court disfavors extensions of time and rarely
grants those greater than fourteen days. But given the voluminous Record and the
importance of briefing of the highest quality to at least the petitioner’s liberty and
the Court’s decision-making process, the appellant requests thirty days to make
certain that the issues on appeal are fully briefed and presented well to the Court.

Accordingly, this Court should extend the time in which to file the Brief of the
Appellant until April 19th2015.

Wherefore, Appellant s Daryl Barnes and Demeatrice Goff respectfully requests an
extension of time of thirty days in which to file his Brief.
                                              Respectfully submitted,

March16th, 2015

Daryl Barnes                                              /s/Daryl Barnes
Demeatrice Goff                                         /s/ Demeatrice Goff
7741 James Franklin
Houston, Tx 77088
Email: dbarnes.humble@gmail.com
Email: dgoff.humble@gmail.com
Phone (832)988-0403




                                                           Respectfully Submitted
Cc all attorneys of record




Daryl Barnes                                                      /s/ Daryl Barnes
dbarnes.humble
832-988-0403
                                Certificate of Service
       As required by Texas Rule of Appellate Procedure 6.3 and 9.5(b), (d), (e), I
certify that I have served this document on all other parties which are listed below
on March 16th 2015 as follows:
defendant[Kevin Fulton]
Attorney for Defendant Kevin Fulton Valex Duke Amos
              By fax email ECF

Defendant National Housing Development Corporation
General Counsel Phillip Lee
9421 Haven Avenue
Rancho Cucamonga, CA 91730
Phone: (909) 483-2444
Fax: (909) 483-2448
By Email Fax and ECF